This was an action to recover damages for the wrongful death of plaintiff's intestate resulting from being struck by defendants' train at a grade crossing in High Point. Plaintiff alleged this was due to the negligence of the defendants. The defendants denied negligence on their part and alleged that the death of plaintiff's intestate was due to his own contributory negligence. Upon issues submitted the jury for their verdict found that the death of plaintiff's intestate was caused by the negligence of defendants, but that plaintiff's intestate by his own negligence had contributed to his injury and death.
From judgment for defendants in accord with the verdict, plaintiff appealed.
The plaintiff appealed from an adverse judgment based upon the verdict of the jury on the issue of contributory negligence. An examination of the record in the light of the several exceptions noted by the plaintiff fails to disclose any substantial error in the trial of the case, either in the admission of testimony or in the court's instructions to the jury. The case involved controverted questions of fact which on the determinative issue of contributory negligence the triers of the facts have resolved against the plaintiff. The result will not be disturbed.
No error.